             Case 2:20-cv-06343-CFK Document 7 Filed 12/28/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SCOTT LYNN BALLERING,                                            :        CIVIL ACTION
         Plaintiff,                                              :
    v.                                                           :         No. 20-6343
                                                                 :
ALL STATE ATTORNEY                                               :
GENERALS LEMON LAW, et al.,                                      :
          Defendants.                                            :

                                                MEMORANDUM

         Both the Complaint (ECF No. 1) and the Amended Complaint (ECF No. 3), which

Amended Complaint appears also to have been filed in Portland and simply added by Plaintiff

onto this docket, are lengthy, complicated, and complex in tone. Both the Complaint and the

Amended Complaint are suing a totally different set of numerous entities, public officials, and

individuals seeking different and vast types of relief. Both the Complaint and Amended

Complaint are based on nearly incomprehensible allegations of harm and many fantastic claims

for relief to which Plaintiff is not, from a mere reading, entitled and containing only boilerplate

recitations of jurisdiction without a factual statement of grounds for jurisdiction. Therefore, the

Court will dismiss the Complaint and the Amended Complaint without prejudice because they do

not comply with Fed. Rule Civ. P. 8.1 See Scibelli v. Leb. Cnty., 219 F. App'x 221, 222 (3d Cir.

2007). An appropriate order will follow.

                                                                          BY THE COURT:

                                                                          /s/ Chad F. Kenney

                                                                          CHAD F. KENNEY, JUDGE

1
  Rule 8 of the Federal Rules of Civil Procedure requires that a complaint contain “a short and plain statement of the
claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While detailed allegations are not
required, “a complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is
plausible on its face. A claim has facial plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (internal quotation marks and citations omitted).
